Citation Nr: 0940176	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  05-40 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to accrued benefits.

3.  Entitlement to Dependency and Indemnity Compensation 
under 38 U.S.C. 
§  1318.

4.  Entitlement to Dependent's Educational Assistance.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran had active service from September 1958 to March 
1981, with service in Vietnam.  The Veteran died in October 
2002.  The appellant is his surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg.

A Travel Board hearing in front of the undersigned was held 
in April 2007.  A transcript of the hearing has been 
associated with the claim file.  

In August 2007 the Board denied the appellant's claim.

In a Memorandum decision of April 2009, the United States 
Court of Appeals for Veterans Claims (Court), vacated the 
Board's decision and remanded the claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103(a), 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Additionally, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.

In April 2003 and April 2005, the appellant submitted a list 
of hospitals where the Veteran was treated prior to his 
death.  Among the listed places was Good Shepherd Hospice.  
In September 2005, the appellant submitted an authorization 
for Release of Medical Information for the Good Shepherd 
Hospice.  

In June 2005, the RO sent a request to the Good Shepherd 
Hospice for the Veteran's medical treatment records.  
However, the Good Shepherd Hospice did not reply to the 
request.  Instead, in July 2005, the RO received a response 
from Winter Haven Hospital stating that no records were 
available.  

A review of the claim file shows that the RO did not inform 
the appellant that the request for records from Good Shepherd 
Hospice had been replied to by the Winter Haven Hospital 
instead of the Good Shepherd Hospice.  Moreover, the RO did 
not inform the appellant that records form the Good Shepherd 
Hospice could not be obtained.  

If VA is unable to secure the requested records, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain all relevant records sought.  See 
38 U.S.C.A. § 5103A(b)(2).  Moreover, in her brief of October 
2008 to the Court, the appellant stated that the VA had 
failed to obtain records that she had identified.  Moreover, 
she stated that the Veteran had never been treated t the 
Winter Haven Hospital and that she had contacted his 
attending doctor at the Good Shepherd Hospice and she had 
informed her that they do have the Veteran's records.

Therefore, the Board finds that the RO should make another 
attempt to obtain treatment records from the Good Shepherd 
Hospice.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the 
appellant with a VA Form 21-4142, 
Authorization and Consent to Release 
Information, and request that she 
provide the current address and dates 
of treatment for the Good Shepherd 
Hospice and the name(s) of any other 
physician(s) who treated the Veteran 
prior to his death for which records 
have not been yet obtained.

2.  Upon receipt of the completed VA 
Form 21-4142, the AOJ should request 
all treatment records for the Veteran 
from the physician(s) specified in the 
consent form(s).  If no records are 
available a negative response is 
requested.  If no records can be 
obtained, the appellant must be 
informed of the same.

3.  The AOJ should inform the appellant 
to directly submit the records in 
question.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


